Citation Nr: 1725924	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 30, 2010, for the assignment of a 40 percent rating for residuals of bladder cancer.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1984 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this decision, the RO increased the disability rating for the Veteran's service-connected bladder cancer, based on residuals, to 40 percent disabling, effective from December 30, 2010.  In July 2012, the Veteran filed a Notice of Disagreement (NOD).  The RO furnished the Veteran a Statement of the Case (SOC) in April 2013.  The Veteran filed a Substantive Appeal (VA Form 9) in June 2013.

In October 2015, the Veteran testified at a board hearing before the undersigned Veterans Law Judge (VLJ) at the local Regional Office.  A transcript of this hearing has been associated with the Veteran's electronic claims file.

The issue on appeal was previously remanded by the Board in December 2015 for further evidentiary development.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay associated with this Remand, especially considering that this matter was the subject of a previous remand; however, the Board believes that it is necessary to ensure the Veteran is afforded due process and adequate consideration with regard to his appealed issue of entitlement to an effective date prior to December 30, 2010, for the assignment of a 40 percent disability rating for residuals of bladder cancer.

A review of the procedural history reflects that the AOJ issued a December 10, 2007, rating decision, which granted service connection for bladder cancer and assigned a 100 percent rating, effective from August 1, 2005, to February 28, 2007.  Thereafter, the Veteran's bladder cancer, and any residuals stemming therefrom, was rated as noncompensably disabling, effective from March 1, 2007.  The Veteran did not initiate an appeal of these discrete rating determinations.

Upon further review of the December 2007 rating decision, the reasons and bases contained therein appear to be somewhat conflating as how the 100 percent and noncompensable ratings were assigned, and thus confuses whether the ratings were assigned pursuant to the provisions set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528, and the Note that follows; or, whether they were assigned pursuant to 38 C.F.R. § 4.30, pertaining to convalescent ratings.  In this regard, 38 C.F.R. § 4.115b, Diagnostic Code 7528 provides a 100 percent schedular rating for malignant neoplasms of the genitourinary system.  The Note following Diagnostic Code 7528 provides that "Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, the Note directs to rate based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant."  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  The Board draws attention to the fact that the Note for Diagnostic Code 7528 requires compliance with 38 C.F.R. § 3.105(e).  This Note makes clear that the rule requires only an examination, not a reduction, six months following cessation of treatment.  If the results of that or any subsequent examination warrant a reduction in evaluation, the reduction will be implemented pursuant to 38 C.F.R. § 3.105(e), which require a 60 day notice before VA reduces an evaluation and an additional 60 day notice before the reduced evaluation takes effect.  See 61 Fed. Reg. 46720 (Sept. 5, 1996). 

Because 38 C.F.R. § 3.105(e) specifically addresses rating reductions, and because the requirements of section 3.105(e) must be followed in order for VA to assign a lower evaluation after assigning a 100 percent disability rating under Diagnostic Code 7528, the matter involved in such cases would be that of a rating reduction matter, and as such VA must comply with the protections afforded by regulation when reducing a rating.  See, e.g., Green v. Nicholson, 21 Vet. App. 512 (2006).

Notably, however, the actions taken in the December 2007 rating decision appear to conflate the underlying bases for the assigned ratings, as they pertain to the Veteran's bladder cancer and its residuals, and as they pertain to the application of 38 C.F.R. § 4.30 (which limits a convalescent rating up to 6 months beyond the initial 6-month period) and the Note following Diagnostic Code 7528 (which precludes a reduction in rating not in accordance with section 3.105(e)).  Such actions by the AOJ call into question whether the laws that were extant at that time were correctly applied.  For this reason, the Board raises, sua sponte, the issue of whether the December 10, 2007, rating decision, which assigned a 100 percent rating effective from August 1, 2005, to February 28, 2007, and assigned noncompensable (zero percent) rating effective from March 1, 2007, following an award of service connection for bladder cancer, was the product of clear and unmistakable error (CUE).

In this case, the Veteran has perfected an appeal on the issue of entitlement to an effective date prior to December 30, 2010, for the assignment of a 40 percent rating for residuals of bladder cancer.  Because a finding of CUE in a prior rating action could materially affect the outcome of the appealed issue of an earlier effective date, the Board finds that the CUE matter is inextricably intertwined with the currently appealed issue.  See, e.g., Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Because the CUE matter is inextricably intertwined with the appealed issue of an earlier effective date, the case must be remanded for initial AOJ adjudication of the CUE matter.  See Huston v. Principi, 18 Vet. App. 395 (2004).

Therefore, on remand, the AOJ should adjudicate the newly raised CUE matter.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate, in a formal rating decision, the matter of whether the December 10, 2007 rating decision, which assigned a 100 percent rating effective from August 1, 2005, to February 28, 2007, and assigned a noncompensable rating effective from March 1, 2007, following an award of service connection for bladder cancer, was the product of CUE.  Thereafter, the Veteran and his representative should be provided with written notice of the determination, and they must be provided with notice of the Veteran's right of appeal.

If the determination remains adverse to the Veteran's satisfaction, or if a timely notice of disagreement is received with respect to any additional issue raised on behalf of the Veteran, the AOJ should furnish a statement of the case and/or a supplemental statement of the case on all issues in appellate status, and the Veteran and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as the ultimate conclusion warranted in this case.  No action is required of the Veteran until he is notified by the AOJ. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


